FILED

UNITED STATES DISTRICT COURT  1 7 

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. Distrch & Bankruptcy
Courts forthe District of Columbia

Victor Leji, )
)
Plaintiff, )
V 3 Case: 1:15—cv—00387
' ) Assigned To : Unassigned
. Assign. Date : 3/17/2015

Department of Homeland Secumy 9’ “1" 3 Description: Pro Se Gen. Civil (F Deck)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of Plaintiff s pro se complaint and application
to proceed in forma pauperis. The application to proceed in forma pauperis will be granted.
The case, however, will be dismissed pursuant to 28 U.S.C. § 1915(6), which requires the Court
to dismiss a complaint upon a determination that it, among other grounds, is frivolous or fails to
state a claim upon which relief can be granted.

Plaintiff is a resident of the District of Columbia suing the US. Department of Homeland
Security and the US. Department of Justice. See Compl. Caption. Plaintiff introduces the prolix

complaint as follows:

For the past 15+ years, I was falsely accused as a terrorist or a spy by the
[United States government] . . . [T]his persecution without a crime led me to
report these abuses to the FBI, DHS, Police [departments], Mayors, and
Congressmen. . . . I received no response from them, prompting me to petition
United States District Courts for help . . . . In defaming my name, by
subjecting me to 24/7 monitoring from anywhere I live to work, stores, gyms,
libraries, and banks like a criminal, the contract of this operation was given to
the Police Dept, from St. Louis, MO. To Nashville, TN. To Virginia Beach,
VA and to Washington, DC. I have been harassed and tracked in all these
cities by US Police Forces, FBI Police, DHS Police, City Police, State Police,
Taxicabs, Commercial Vehicles, and Private Citizens. I have worked 23

l

 

 

months out of 8 years on my job, I was rejected discriminated and released

unjustly by my employers based on what DHS/POLICE/KELLY has told

them, that I am a criminal.
Compl. at 1. The complaint continues in this disjointed manner for 13 single-spaced pages.
Plaintiff claims that he has “accumulated debts, including $40,000 in child support” and, because
he has been homeless for “for the past 30 months,” he has “lost over $300,000 in [] income,
[and] my car and my properties were conﬁscated by DHS/POLICE.” Id. Plaintiff wants this
Court “to stop these abuses,” to compel the release of his “conﬁscated properties,” and to order
compensation for “the lost wages, pains and sufferings that I have been through for the past 15+
years.” Id.

The complaint presents the type of “fanciful” allegations warranting dismissal of the case
under section 1915(e)(2)(B)(i) as frivolous. Neitzke v. Williams, 490 US. 319, 325 (1989); see
Best v. Kelly, 39 F.3d 328, 330-31 (DC. Cir. 1994) (a court may dismiss claims that are
“essentially ﬁctitious”—for example, where they suggest “bizarre conspiracy theories . . . [or]
fantastic government manipulations of their will or mind”) (citations~ and internal quotation
marks omitted); Crisaﬁ v. Holland, 655 F.2d 1305, 1307—08 (DC. Cir. 1981) (“A court may
dismiss as frivolous complaints . . . postulating events and circumstances of a wholly fanciful
kind”). Furthermore, complaints that lack “an arguable basis in law and fact” are also subject to
dismissal as frivolous. Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59 (DC.
Cir. 1984).

The United States, moreover, is subject to suit only upon consent, which must be clear
and unequivocal. United States v. Mitchell, 445 US. 535, 538 (1980) (citation omitted); see

Lane v. Pena, 518 US. 187, 192 (1996) (the United States may be sued only upon consent

“unequivocally expressed in statutory text”). The Federal Tort Claims Act (“FTCA”), 28 U.S.C.
2

§§ 1346(b), 2671 -80, provides a limited waiver of the sovereign’s immunity for money damages
“under circumstances where the United States, if a private person, would be liable to the
claimant in accordance with the law of the place where the act or omission occurred.” Id., §
1346(b)(1). To the extent that the complaint presents a potential claim under the F TCA,
jurisdiction is wanting because plaintiff has not alleged that he has exhausted his administrative
remedies by "ﬁrst present[ing] the claim to the appropriate Federal agency. . . ." 28 U.S.C. §
2675. This exhaustion requirement, moreover, is jurisdictional. See Abdurrahman v. Engstrom,
168 F. App’x 445, 445 (DC. Cir. 2005) (per curiam) (afﬁrming the district court’s dismissal of
unexhausted FTCA claim “for lack of subject matter jurisdiction”); accord Simpkins v. District
ofColumbia Gov ’t, 108 F.3d 366, 371 (DC. Cir. 2007).1

Furthermore, the two agency letters attached to the complaint suggest that plaintiff may
have requested an investigation of his claims. The United States Attorney General has absolute
discretion in deciding whether to investigate claims for possible criminal or civil prosecution,
and such decisions generally are not subject to judicial review. Shoshone—Bannock Tribes v.
Reno, 56 F.3d 1476, 1480-81 (DC. Cir. 1995); accord Wightman-Cervantes v. Mueller, 750 F.
Supp. 2d 76, 81 (D.D.C. 2010) (citing cases); Martinez v. (1.5., 587 F. Supp. 2d 245, 248—49
(D.D.C. 2008) (same).

Although failure to comply with Rule 8(a) of the Federal Rules of Civil Procedure is not

a ground for dismissal under 28 U.S.C. § 1915(e), the Court notes that the complaint also fails to

1 The Seventh Circuit has abandoned the position that the FTCA exhaustion requirement is
jurisdictional, in light of recent Supreme Court decisions “press[ing] a stricter distinction
between truly jurisdictional rules . . . and nonjurisdictional ‘claim-processing rules.m Gonzalez
v. T haler, 132 S. Ct. 641 (2012); see Smoke Shop, LLC v. US, 761 F.3d 779 (2014). The Court
of Appeals in this Circuit, however, has not reexamined this issue.

3

 

 

satisfy that rule. Rule 8 requires complaints to contain “(1) a short and plain statement of the
grounds for the court's jurisdiction [and] (2) a short and plain statement of the claim showing that
the pleader is entitled to relief.” Fed. R. CiV. P. 8(a); see Ashcroﬁ‘ v. Iqbal, 556 US. 662, 678—79
(2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (DC. Cir. 2004). The Rule 8 standard ensures
that defendants receive fair notice of the claim being asserted so that they can prepare a
responsive answer and an adequate defense. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C.
1977). The complaint’s lengthy and often confusing factual allegations do not meet this

standard.

For the foregoing reasons, this action will be dismissed. A separate order accompanies

this Memorandum Opinion. /) g %

nited S tes District Judge

 
    

Date: March 13, 2015